The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 25, 2015

                                      No. 04-15-00281-CR

                                       Kevin BALDITT,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR3121
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
Sitting:       Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        The panel has considered the Appellant’s motion for extension of time to file the motion
for rehearing, and the motion is DENIED.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court